                                          Case 3:17-cv-05434-WHO Document 98 Filed 11/06/19 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     WAYNE SKILES,                                        Case No. 17-cv-05434-WHO
                                                        Plaintiff,
                                   8
                                                                                              ORDER GRANTING MOTION TO
                                                 v.                                           LIFT STAY OF PROCEEDINGS
                                   9

                                  10     TESLA, INC., et al.,                                 Re: Dkt. No. 91
                                                        Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          On May 16, 2018, I granted defendant Tesla’s motion to compel arbitration, stayed the

                                  14   case pending the outcome of that arbitration, and “denied without prejudice for administrative

                                  15   purposes” the motions to dismiss filed by defendants Experian and Tesla, noting that “they may be

                                  16   refiled upon completion of arbitration if appropriate.” Dkt. No. 76. On October 7, 2019, plaintiff

                                  17   Skiles filed this motion to lift the stay, following an order from the arbitrator on June 4, 2019,

                                  18   finding that Skiles’ federal claims are not subject to arbitration. Dkt. No. 91. Skiles requests that

                                  19   I lift the stay and order defendants to file a response to the First Amended Complaint within

                                  20   twenty-one (21) days of the lifting of the stay. Id.

                                  21          Experian does not oppose the motion. Dkt. No. 92. Experian notes that during the time

                                  22   within which this case has been stayed, the Ninth Circuit and district courts have decided a

                                  23   number of cases that are relevant to this matter. Id. Experian intends to brief additional case law

                                  24   that materially impacts this case. Id.

                                  25          Tesla does not oppose Skiles’ request to lift the stay but opposes refiling its motion to

                                  26   dismiss. Dkt. No. 93. Tesla argues that it has already expended substantial effort to fully brief the

                                  27   previously-filed motion to dismiss. Id. Skiles requests an opportunity to more fully address the

                                  28   other motion to dismiss arguments because Skiles’ previously filed opposition to Tesla’s motion
                                          Case 3:17-cv-05434-WHO Document 98 Filed 11/06/19 Page 2 of 2




                                   1   dedicated approximately eight (8) pages to the arbitration issue. Dkt. No. 95.

                                   2          Accordingly, I GRANT Skiles’ motion to lift stay. Experian must file a response to the

                                   3   First Amended Complaint within twenty-one (21) days of this order. Skiles may file a revised

                                   4   opposition to Tesla’s motion to dismiss, Dkt. No. 64, on the same day opposition is due on

                                   5   Experian’s new motion, not exceeding ten (10) pages. Tesla may file a reply to Skiles’ revised

                                   6   opposition two weeks thereafter, not exceeding ten (10) pages.

                                   7

                                   8          IT IS SO ORDERED.

                                   9   Dated: November 6, 2019

                                  10

                                  11
                                                                                                   William H. Orrick
                                  12                                                               United States District Judge
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        2
